*445The court in this ballot title review proceeding determined that the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 28 (2002), failed to comply substantially with statutory standards. Sizemore/Bosak v. Myers, 332 Or 335, 29 P3d 1095 (2001). Under Oregon Laws 2001, chapter 802, section 2 (now codified as ORS 250.085(8)), the court referred the ballot title to the Attorney General for modification. The Attorney General has filed a modified ballot title for the proposed initiative measure, and no party to the ballot title review proceeding has objected. See ORS 250.085(9) (setting out period within which party may object to modified ballot title and requiring court to certify modified ballot title if no objection filed).
The modified ballot title for Initiative Petition 28 (2002) states:
“AMENDS CONSTITUTION: ELIMINATES BY 2007 MOST RESIDENTIAL PROPERTY TAXES SENIORS PAY; REQUIRES GOVERNMENT PAYMENT TO SENIOR RENTERS
“RESULT OF YES’ VOTE: ‘Yes’ vote first incrementally reduces, then within five years eliminates, most residential property taxes seniors pay; also requires counties to make payments to senior renters.
“RESULT OF ‘NO’ VOTE: ‘No’ vote retains current property tax laws; rejects proposal to eliminate within five years most property taxes seniors pay, and to require payments to renters.
“SUMMARY: Amends Oregon Constitution. Current laws tax residential property owners equally, but allow low income seniors to defer property taxes. Measure would eliminate within five years most property taxes on seniors’ primary residence. Measure does not affect temporary voter-approved property taxes. Maximum tax reduction is 150 percent of property tax due on average home in same county as taxpayer’s primary residence. In first year, seniors 80 and older receive maximum reduction; seniors 65-79 receive 25 percent reduction. By fifth year, seniors 65 and older receive maximum reduction. Measure also would *446require counties to pay senior renters amount equal to tax reduction they would have received as owners. Measure would reduce revenues available for schools and other government services funded by property taxes. Other provisions.”
The modified ballot title is certified. The appellate judgment shall issue in accordance with ORS 250.085(9).